Citation Nr: 1640873	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  12-34 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability (claimed as residuals from lower back injury).

2.  Entitlement to service connection for a left ankle disability, to include radiculopathy (claimed as residuals from left ankle injury).

3.  Entitlement to service connection for a left knee disability, to include osteoarthritis of the left knee and radiculopathy (claimed as residuals from left knee injury).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1964 to November 1965. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In March 2015, the Board remanded the appeal for further development.

Based on the medical evidence of record, the Board finds it appropriate to recharacterize the Veteran's claims for left ankle and left knee disabilities to include radiculopathy.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (what constitutes a claim cannot be limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2016 informal hearing presentation, the Veteran's representative contended that the October 2015 VA examination was inadequate and that a remand for an addendum opinion is warranted.  For the following reasons, the Board agrees, thus reflecting that a remand is required to ensure compliance with the prior remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The previous Remand instructed the AOJ to afford the Veteran additional VA medical examinations for his claimed low back, left knee, and left ankle disabilities, for which the Veteran believes are the result of a fall from a truck during service.

Regarding the low back disability, a February 1964 entrance examination report noted that the Veteran stated his back hurt all the time, which raised the issue of whether the Veteran had a low back disability that preexisted service.  The Remand thus instructed the VA examiner to obtain a complete history from the Veteran regarding his low back (including any symptoms present prior to service), address whether low back disease or injury clearly and unmistakably preexisted service, and if so, whether such disease or injury clearly and unmistakably did not permanently increase in severity during service.  If not, the examiner was to opine as to whether the current back disability is related to any in-service disease or injury, including the in-service incident fall from a truck.

With respect to the claimed left ankle and knee disabilities, a December 2011 VA examination report suggested that both conditions may be related to the Veteran's low back disability.  As such, the Board instructed a VA examiner to opine as to whether the Veteran's left ankle and left knee disabilities were caused or aggravated by the Veteran's low back disability.

The Board finds that the October 2015 VA examination report obtained on Remand is inadequate, as contended by the Veteran's representative, for the following reasons.  Regarding the back, the examiner found that the "back condition did not exist when he enlisted to the military as he was so young at that time," yet she did not note the February 1964 entrance examination report referencing ongoing back pain for the previous year.  Additionally, the examiner rendered inconsistent opinions, as she went on to state that "the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury event or illness."  The accompanying rationale is unclear, as it is simply a restatement of the rationale for the left knee and ankle disabilities, and does not discuss the Veteran's preexisting back complaints.

Regarding the left knee and ankle claims, the VA examiner opined that the claimed disabilities were "less likely than not proximately due to or the result of the spine disability[,]" reasoning that "there is no scientific or medical evidence to suggest that low back injuries and disabilities cause knee arthritis [...and] ankle disability."  The Board finds this opinion to be inadequate in that it is a broad generalization without accompanying citation to supporting medical/scientific literature.  Moreover, the examiner failed to opine as to whether the current knee and ankle disabilities are aggravated by the low back disability.  An opinion that something "is not related to" or "is not due to" does not address the question of aggravation.  38 C.F.R. § 3.310(b) (2015).  While such an error would be harmless if service connection for a low back disability was denied, that claim is being remanded.  Moreover, the examiner opined that the pain described by the Veteran is radicular in nature, in that it radiates from the spine, thus indicating a possible relationship between the low back and left knee and ankle disabilities.  Thus, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

For the foregoing reasons, a supplemental opinion is required.  Given that the October 2015 VA examiner was a general practitioner and the issues involved are of some complexity, the opinion should be from an orthopedic specialist.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion from an orthopedic specialist to determine the etiology of the Veteran's low back, left knee and left ankle disabilities.  The claims file, to include a copy of this Remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

With respect to the Veteran's low back, the examiner 
must provide an opinion addressing the following:

a. Whether a low back injury or disease clearly and unmistakably (i.e., obviously or undebatably) pre-existed service.

b. If the examiner determines that a low back injury or disease clearly and unmistakably pre-existed service, the examiner must state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing disease or injury WAS NOT aggravated (i.e., permanently worsened) during service.

c. Regardless of the answers to the above questions, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current low back disability is related to his military service.  For the purposes of the opinion, the examiner should accept as a fact that the Veteran was involved in an in-service incident jumping from a truck that injured his back. 

While review of the entire claims file is required, attention is invited to the July 7, 1965 STRs, the Veteran's spouse's November 2010 statement that she had been married to the Veteran for 47 years and she had seen his back get worse since discharge from service and the December 2012 VA Form 9 (Appeal to Board of Veterans' Appeals) where the Veteran stated that he "was hurt in service and have pain and suffering for over (48) years."

With respect to the Veteran's left ankle, the examiner must provide an opinion addressing the following:

e.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's left ankle disability is either (1) caused or (2) aggravated by the Veteran's low back disability?

While review of the entire claims file is required, attention is invited to the December 2011 and October 2015 VA examination reports and opinions addressing the Veteran's left ankle that referenced the Veteran's left ankle pain as being "radicular (from spinal origin) in nature."

f.  If aggravation is found, the examiner must address the following medical issues: (1) the baseline manifestations of the Veteran's left ankle disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to Veteran's low back disability.

With respect to the Veteran's left knee, the examiner must provide an opinion addressing the following:

g.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's left knee disability is either (1) caused or (2) aggravated by the Veteran's low back disability?

While review of the entire claims file is required, attention is invited to the December 2011 and October 2015 VA examination reports and opinions relating the knee pain to radiculopathy originating from the spine.

h.  If aggravation is found, the examiner must address the following medical issues: (1) the baseline manifestations of the Veteran's left knee disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to Veteran's low back disability.

The examiner must include a thorough rationale for any conclusions reached.

2.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If any benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




